internal_revenue_service p o box cincinnati oh release number release date date date legend b scholarship program c state d dollars amount e dollars amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called b b is an endowment fund administered by you for the express purpose of scholarship support for individuals interested in pursuing a career in health care the intent of the scholarship program is to invest in the education of those students that may look to southeast c for employment in health care following the completion of their studies letter catalog number 58263t b is available to students in counties in the state of c awards vary in size from d dollars to e dollars as funds are available awards may be used for educational expenses including tuition books and other fees and are paid directly to the student's college or university awards are given without regard to race color creed religion gender disability or national origin information regarding b is posted on your website and published in local newspapers within a county area in c notifications are also made to human resource offices in hospitals within a county area in c and to college financial aid offices the specific criteria you use to determine eligibility for the scholarship program includes the following applicant must reside in one of ten specific counties in c applicant must be enrolled in a state or nationally accredited program of study that focuses on health care applicant must be a high school graduate who is enrolling in at least the second year of their course of study the award is contingent upon proof of registration enrollment applicant must have a cumulative grade point average of dollar_figure or higher on a scale applicant must apply each year with preference given to previous award recipients a limit of four awards per student an award in one year does not automatically result in an award the following year applicant must be focused on one of the eligible fields of study within the health care industry applicant must have no relationship with anyone on your board or employees your selection committee consists of one board member and additional members the committee consists of individuals who are in a health-related field health education education or human resource professionals if a member resigns a new member is recruited that has a similar skill set or knowledge base the greatest expertise that is desired is e e extensive knowledge of education and specifically health accurrent and working knowledge of health professions that are needed in southeast c the scholarship selection committee will give preference to applicants that are have e e e an award recipient from the previous year expressed a desire to seek employment in southeast c upon completion of studies or pursuing educational studies in a health career identified as a workforce shortage area for southeast c letter catalog number 58263t historically the committee has chosen to award scholarships to every eligible applicant at differing levels the number of applications is usually between and annually first the committee takes into consideration the total amount available for award a board designated fund was established for this scholarship five percent of the balance at year end is established as the amount to be paid out each year then eligible applications are ranked by their total score the points scale is awarded to each application based on fields of study type of accreditation previous scholarships and grade point average essays letter of reference extra-curricular activities and financial needs are also requested through the application process the committee reviews the applications online they review a blind copy no individual names of the application experience of the committee has shown that natural groups of like points often emerge within this ranked list the committee then makes a determination by group tier cut-off what amounts to award to each tier smaller scholarships are generally made to health occupations that do not require significant amounts of post-secondary education larger scholarships are generally given to occupations that require many years of college and whose students incur significant financial debt eligible applicants must meet criteria to apply including residing in an appropriate county a cumulative gpa of dollar_figure or greater with transcript verification be enrolled in their second year of college in an eligible health field of study and provide a proof of enrollment from an accredited college or university students are eligible to receive an annual award up to four times need not be concurrent scholarships are only awarded when an official transcript is verified and proof of enrollment is obtained from an accredited college or university at the time of application grade point average is verified for each applicant in order for the applicant to be eligible for a scholarship renewal the applicant must provide updated transcripts to verify that the proper grade point average has been maintained the award is mailed directly to the school that has agreed to use the grant for the selected grantee that is enrolled and in good standing if the student withdraws from the college or university and money is eligible for refund it is returned by the school to you and is added back into the fund you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above letter catalog number 58263t basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records letter catalog number 58263t if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
